Case 6:20-cv-00243-WWB-GJK Document 9 Filed 03/04/20 Page 1 of 1 PageID 23



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


JOHN FINCH,

                       Plaintiff,

v.                                                     Case No: 6:20-cv-243-Orl-78GJK

DIWA, LLC and BHARAT PATEL,

                       Defendants.
                                         /

                                         ORDER

      THIS CAUSE is before the Court on Plaintiff’s Notice of Voluntary Dismissal

Without Prejudice (Doc. 8), wherein Plaintiff stipulates to the dismissal without prejudice

of all claims against Defendants. Therefore, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), the Clerk of Court is directed to close this case. However, the Court notes

that, because this case is brought pursuant to the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq., any underlying settlement agreements are legally unenforceable. See

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–55 (11th Cir. 1982).

      DONE AND ORDERED in Orlando, Florida on March 4, 2020.




Copies furnished to:

Counsel of Record
